Hon.Sam T. Holt
County Attorney
Panola County
Carthage, Texas
Dear Sir:                  Opinion No. O-I.230
                           Re: Does.a man who,became 60 years
                           of age.ln October, 1939, and who is
                           not otherwise exempt, have:to pay a
                           poll tax in order .tovote in the
                          '1940 July primary?
Your letter of recent date requesting the opinion of this
department on the above question has been given our careful
consideration.
Article 7046, Revised Civil8Statutes of Texas, as pertinent to
your Inquiry, provides:
"There shall be levied and collected from every person between
the ages-of twenty-one and sixty years, realdent within this
state on the first day of January of~each year ~.    an annual
 011 tax of one dollar and fifty ($1.50) cents, one'dollar
 $1.00) for the benefit .ofthe free schools and fifty ($:50)
cents for general revenue purposes. Said taxshall be collected
and accounted for by the tax collector each year and appro-
priated as herein required. . ."
Article 2959, Revised Civil Statutes of Texas, provides, In
part:
"A poll~tax shall be collected from every person between the
ages of twenty-one and sixty years who resided In this state on
the first day of January preceding Its levy, .      It shall be
paid at any time between the first day of October'andthe first
day of February following; . . ."
Article 2960, Revised Civil Statutes of Texas, provides, In
part:
"Every person who Is more than sixty years old.     shall be
entitled to vote without being required to pay a'poll tax, If
Hon. Sam T. Halt, Page 2, O-1230


he has obtained his certificateof exemption from the courity
tax collector when the same Is required by the pi?ovlslons
                                                         of
this title."
The clear effect of,these statutes Is that the poll tax Is
levied as of January 1st of each year; Is payable at any time
between the following 1st day 'of,:,October
                                         and lst,~dayof February;
and confers upon the poll tax payer, when paid In accordance
with the statutes, the rlght,to vote In the election year
following the year of the.levy.~
In order to be exempt from the levy of the poll tax, and.hence
from the payment)thereof,the individualmust have'been exempt
before January 1st of the year of the levy.
Therefore, ln order to be exempt from the payment of the poll
tax levied as of January lst, 1939, payable between October
lst, 1939,.and February lst, 190, whereby the voter may vote
in 1940, the Individualmust have been sixty years of age, or
over, before January lst, 1939.
It follows that your question must be answered In the afflrma-
tlve; namely, that the man who..becsmesixty years of age in
October, 1939, must pay a poll tax In order to be entitled to
vote in the July, 1940, pr3mary.
                                 Yours very truly,
                              ATTORNEYGENERAL OF TEXAS
                              By /s/ Zollle C. Steakley
                                   Zollle C. Steakley
ZCS:ob;egw;cge                              Assistant
APPROVED JAN 29, 1940
/a/ Gerald C. Mann
ATTORNEYGENERAL OF TFXAS
APPROVED: Opinion Committee
         gY BWB, Chairman